Title: From Thomas Jefferson to James Madison, 1 November 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Washington Nov. 1. 07.
                        
                        Your’s of Oct. 7. was recieved on the 11th. and remains as you desired, within my own breast. I had a
                            considerable time before proposed the place to Colo. L. Smith, & recieved his acceptance by the same post which brought
                            your letter. I acknolege at the same time that I should have had some qualms of conscience excited by my attachment to the
                            college on one side, & to yourself on the other.—we have no political news interesting, except that we are all pacific
                            here. within about a fortnight we may expect to hear from the other side the Atlantic whether we shall be permitted to
                            remain so.
                        I see that Humboldt & Bonpland have published the following parts of their work. Part. 1st. on the geography
                            of plants 1. vol. 4to. 60. fr. Part 2. on Zoology & comparative anatomy 4to. 20 fr. Part. 6. 1st. division, Botany. fol.
                            32. fr. Part. 6. 2d. division. Botany 4to. 36. fr. in all 148. francs, or about 6. guineas.   In the arts there is a new
                            discovered method of copying letters which they call Stylography. it is on the principle heretofore in use of tracing
                            figures by laying a piece of clean paper on another rubbed all over with black lead. Charcoal (I believe) is here used
                            insteed of black lead. it is very portable, but otherwise not to compare with the Polygraphic method. I salute you with
                            great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    